Citation Nr: 1702790	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-40 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability caused by muscle stiffness, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file. 

In February 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claims.

The Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The greater weight of the evidence shows the Veteran does not have PTSD.

2.  The medical evidence of record does not show that an acquired psychiatric disorder other than PTSD is etiologically related to any disease, injury, or incident in-service. 

3.  The evidence of record does not show any objective indications of a disability caused by muscle stiffness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2.  The criteria for service connection for a disability caused by muscle stiffness have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the April 2009 adjudication of the claims, a March 2009 letter was sent to the Veteran, which fully addressed all notice elements with respect to the claims on appeal.  This letter also provided information as to what evidence was required to substantiate the claims and the respective responsibilities of the VA and the Veteran in developing the information and evidence necessary to substantiate the claims.

As noted above, the Board remanded the case in February 2016 for additional development.  Following the February 2016 remand, a subsequent letter was sent to the Veteran the same month, in reference to his claims for service connection for an acquired psychiatric disorder and service connection for a disability caused by muscle stiffness.  The letter advised the Veteran with specificity as to what additional evidence was required to substantiate those claims. 

The claims file contains the Veteran's lay statements in support of the claims, buddy statements in support of the claims, service personnel and treatment records, post-service treatment records, and Social Security Administration (SSA) records.  The Board has carefully reviewed the claims file and finds there is no outstanding available evidence that has been identified.  

Following the February 2016 remand, the VA initiated a request for VA examinations for PTSD and fibromyalgia in February 2016.  The Veteran was sent a letter in February 2016, advising him that he would be scheduled for a VA examination in connection with his claims.  There is no indication in the record that this letter was sent to an incorrect mailing address.  The VA examination requests were cancelled in March 2016 due to the Veteran's failure to respond without good cause.  Neither the Veteran nor his representative has alleged a lack of notice with respect to the cancelled VA examinations.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (holding that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties).  As the Veteran did not report for the VA examinations, he assumes the risks associated with his failure to report.  See Turk v. Peake, 21 Vet. App. 565, 567-68 (2008).  As such, the Board will adjudicate the claims based on the evidence of record pursuant to 38 C.F.R. § 3.655(b).

Further, in accordance with the Board's remand directives, the RO obtained copies of certain additional medical evidence.  As such, the Board finds there has been substantial compliance with the Board's February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as noted above, the Veteran was afforded a hearing before the Board in December 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fulfill two duties; (1) fully explain the issues and (2) suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010); 38 C.F.R. § 3.103(c)(2).  In this matter, the VLJ identified the issues to the Veteran and elicited testimony from the Veteran regarding the elements of a claim for service connection.  See December 2015 Hearing Transcript.  Moreover, neither the Veteran nor his representative has asserted the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  

II. Service Connection

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C. § 1113(b); 38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stress occurred.  38 C.F.R. § 3.304(f).

A review of the Veteran's service personnel records confirm that he was deployed to Iraq from May 2003 until June 2004 with a military occupational specialty of an unit supply specialist.  See DD Form 214.  

The Veteran's service treatment records (STRs) are silent as to any psychiatric disorders.  The Veteran's April 2003 Pre-Deployment Health Assessment indicates the Veteran had no medical problems and was in very good general health prior to his deployment to Iraq.  While the Veteran declined a separation examination, a March 2004 Post-Deployment Health Assessment was negative for any psychiatric disorders upon his return from deployment from Iraq.  

There is no evidence of record suggesting the Veteran sought medical attention for PTSD or any other acquired psychiatric disorder prior to filing this claim in July 2006. 

After filing this claim, in March 2007, the Veteran was seen at the VAMC in Houston, Texas.  A March 2007 Mental Health Triage Note indicates the Veteran had a positive PTSD screen.  At that time, the Veteran reported that while deployed in Iraq he was involved in small arms fire and mortar attacks.  He claimed that he was having nightmares as a result of  nightly small arms fire, rocket propelled grenade (RPG), and mortar attacks.  The Veteran stated the mortar attacks hit near his sleeping quarters, and that 21 people were killed as a result of these attacks.  He went on to describe that "[he] saw people with no heads, death all around [him]."  Since his return from deployment, the Veteran reported having trouble sleeping because he is in a hyper-alert state; frequent nightmares; quitting jobs because of anger issues; having thoughts of harming a manger, having poor energy, concentration, and memory; and seeing shadows.  Ultimately, a resident nurse diagnosed the Veteran to have anxiety r/o PTSD.  A physician reviewed the case along with the nurse and concurred in the findings. 

The Veteran was afforded a VA psychiatric examination in June 2007.  At that time, the Veteran reported witnessing domestic violence between his parents, which he described as being graphic and violent; and feeling bitter about his divorce because he felt that he was "thrown away" by his ex-wife.  With respect to his deployment to Iraq, the Veteran reported being shot at 11 times, the first of which he claimed occurred in the first two months of being in Iraq.  The Veteran described that he was in a sniper tower having a conversation with his captain, when he heard a mortar flying overhead.  The Veteran recalled that five mortars came in altogether.  The Veteran stated this attack injured three soldiers and killed a dog they had adopted.  The Veteran reported being "thrown" off by this incident.  The Veteran recalled the last attack he experienced, which occurred while he would out in a convoy.   He stated he was riding shot gun when an RPG came at the convoy.  The Veteran relayed the RPG missed the convoy, but it was the biggest attack he experienced.  

During the June 2007 examination, while the Veteran expressed that he felt angry when he thought about the frustration of the soldiers, the fights that broke out, or how the soldiers were being treated by command, the Veteran stated "I loved being in the Army" and that his time in Iraq gave him "mental strength" as well as a "greater level of awareness."  Although the examiner noted the Veteran's March 2007 diagnosis of anxiety, the Veteran denied receiving any mental health treatment.  Further, the examiner noted the Veteran spoke frequently about his expectation of compensation; he felt that it was one of the benefits that he is entitled to given his service.  Ultimately, this examiner concluded the Veteran did not meet the criteria for PTSD.  However, the examiner advised the Veteran was at risk for developing PTSD as a result of the graphic violence he was exposed to between his parents as a child.

A review of the Veteran's SSA documents shows that in August 2008, in a  Psychological Report, Dr. D. Cole noted the Veteran reported that he previously received treatment and psychotherapy through the VA following a diagnosis of PTSD in January 2006.  The Veteran relayed to Dr. Cole that he experienced a total of 11 close quarter conflicts while deployed to Iraq.  The Veteran complained of experiencing flashbacks brought on by loud noises; experiencing feelings of doom, confusion, disorientation, anxiety, heart pounding and racing; and experiencing disturbing nightmares.  In the end, Dr. Cole entered a diagnosis of PTSD. 

Later, in a June 2009 VA Mental Health Psychological Evaluation Note, the Veteran had a positive PTSD screen.  The evaluator highlighted the fact that the Veteran began the session by advising her that his purpose for being there was to further this appeal.  The evaluator indicated the Veteran reported symptoms of PTSD, but they did not appear to be organized around the in-service trauma, but instead around general issues about general military experiences and his difficulties with civilian life.  The evaluator advised that she concurred with the March 2007 diagnosis of anxiety disorder, not otherwise specified, with a rule out of PTSD, and diagnosed the Veteran similarly.  She noted that when she relayed her opinion to the Veteran he became upset and overtly irritated.  

Subsequently, in a January 2015 VA Mental Health Integrated Assessment, the Veteran was examined by resident psychiatrist.  At the outset, the psychiatrist noted "[it] [was] going to be difficult to clearly diagnose PTSD in the [Veteran] because of his obvious (and freely acknowledged) motivation to obtain that diagnosis for purposes of compensation.  The psychiatrist noted the Veteran had advised him that he was interested in obtaining the evaluation and getting treatment because it would help support his claim.  The Veteran reported at the time that he sustained a concussion from a mortar attack six months after arriving to Kuwait because the mortars were dropped near him.  The Veteran also relayed that an RPG attack occurred while he was in a convoy.  He stated he re-experiences these events post-separation.  The Veteran stated that noises trigger his anxiety and that he always felt on edge.  He also reported having frequent nightmares and night-time waking.  Ultimately, the psychiatrist diagnosed the Veteran with severe marijuana use disorder with a rule out of substance induced mood disorder, unspecific anxiety disorder, and unspecified depressive disorder.  

At the December 2015 hearing before the Board, the Veteran testified that while he did not have to personally discharge his service weapon, he was attacked 11 times during his deployment; 2 mortar attacks, 2 RPG attacks, and several improvised explosive device (IED) attacks.  See December 2015 Hearing Transcript at 7.  The Veteran advised that no one died during the mortar or RPG attacks.  Id.  Despite the attacks, the Veteran testified that he personally never had to discharge his weapon.  Id. at 8.  He specifically recalled one RPG attack which occurred while he was driving in a convoy.  Id. at 7-8.  He described the RPG felt like an airplane going right over the vehicle.  Id.  The Veteran advised that since separation from service he did not recall any doctor telling him or diagnosing him with PTSD.  Id. at 9.  However, the Veteran testified that he is currently dealing with depression and had been prescribed an anti-depressant.  Id.  The Veteran advised that he is receiving SSA disability for PTSD and muscle stiffness.  Id. at 10.

Pivotal to the claimed PTSD is medical evidence diagnosing the PTSD in accordance with 38 C.F.R. § 4.125(a).  While the Board acknowledges that the Veteran is competent to provide evidence regarding the symptoms he exhibited post-service, he is not competent to render a medical diagnosis in this instance since a psychiatric diagnosis is plainly outside the body of general knowledge.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge , training or experience are competent to render a medical diagnosis); cf. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)); cf. also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Furthermore, the Board is circumspect of the Veteran's lay statements given that he has freely acknowledged his motivation to obtain a diagnosis of PTSD for the purposes of compensation.  See June 2009 MH Psychological Evaluation Note; see also January 2015 MH Integrated Assessment.  

In this case, the Veteran has undergone several mental health evaluations from medical professionals competent to provide evidence on the issue; March 2007, June 2007, August 2008, June 2009, and January 2015.  In all but the August 2008 Psychological Report by Dr. D. Cole, the medical professionals have declined to diagnose the Veteran with PTSD.  While the Board finds the August 2008 Psychological Report by Dr. Cole competent evidence of a diagnosis of PTSD, the Board does not assign it probative weight because of the isolated nature of its conclusion and its apparent basis on an inaccurate factual background, i.e., the examiner expressed an understanding that other medical professionals had previously diagnosed the Veteran to have PTSD.  Thus, instead of this conclusion being one among many showing a diagnosis of PTSD, it is the only one showing such diagnosis throughout the appeal period.  This supports the notion that it is this evaluation which is incorrect in its conclusion.  

In addition to the isolated nature of the August 2008 report, the January 2015 VA Mental Health Integrated Assessment, shows the examiner specifically considered a diagnosis of PTSD, but aware of the Veteran's motivation for obtaining that specific diagnosis, found the Veteran had instead marijuana use disorder with a rule out of substance induced mood disorder, unspecified anxiety disorder, and unspecified depressive disorder.  

As previously mentioned, in March 2016, the VA attempted to schedule the Veteran for a subsequent VA examination for PTSD, however the Veteran failed to respond without good cause.  See Ashley, 2 Vet. App. 307; see also 38 C.F.R. § 3.655(b).  Consequently, the Board must adjudicate this issue based on the evidence of record.  

On the foregoing record, the greater weight of the evidence shows the Veteran does not have PTSD.  Accordingly, service connection for it is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim).

With regard to an acquired psychiatric disorder other than PTSD, direct service connection is not warranted.  While the Veteran contends that his psychiatric problems are related to his service, the Board is unable to accord his statements any probative value as he is not competent to opine on such complex medical questions.  See Jones, supra.  In this case, there is no medical evidence of record providing a nexus opinion linking any claimed psychiatric disorder to the Veteran's service, and as there is no record of any psychiatric symptoms in service, or a psychosis within the first post service year, there is no basis to conclude any current psychiatric illness was incurred in service.    

Therefore, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); see also Gilbert v. Derwinski, 1 Vet App. 49 (1990).  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.

B. Disability Caused by Muscle Stiffness

The Veteran also seeks service connection for a disability caused by muscle stiffness, to include as due to undiagnosed illness.  

As an alternative to direct service connection, service connection may also be established for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability, provided it manifests in-service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317(a)(2), there are three types of chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants presumptive service connection.

An undiagnosed illness is defined as a condition that, by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In the case of an undiagnosed illness, unlike direct service connection, competent evidence of a nexus between the claimed illness and service is not required.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9.  Further, to determine whether the undiagnosed illness manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs of symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, as well as any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317 (a)(2)(ii).  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C. § 1117 (g); 38 C.F.R. § 3.317(b).

The Veteran contends that he developed muscle stiffness as a result of his service in Iraq.  More specifically, the Veteran claims that he experiences muscle stiffness in his back, neck, legs, ankles, and feet.  See Function Report July 2008.  The Veteran asserts his muscle stiffness has affected his ability to complete daily tasks (e.g. dress, bathe, shave, eat, use the toilet, etc.)  Id.  

A review of the Veteran's STRs is negative for complaints of muscle stiffness.  Significantly, the Veteran's April 2003 Pre-Deployment Health Assessment indicates the Veteran had no medical problems and was in very good general health.  While the Veteran declined a separation examination, in a March 2004 Post-Deployment Health Assessment the Veteran reported that he was in good health.  In fact, the Veteran denied that any medical problems developed during his deployment.

In July 2008, the Veteran underwent an examination for his SSA disability claim for joint stiffness and muscle pain with Dr. J.E. Norris.  See July 2008 Internal Medicine Examination.  At that time, the Veteran reported that his joint stiffness mainly involved his shoulders.  The Veteran claimed his shoulders had felt stiff for the past four years.  The Veteran suggested that his joint stiffness was related to his deployment to Iraq where he had to sleep on the ground.  Dr. Norris noted that no definite diagnosis had ever been made or treatment given for this condition.  The Veteran also reported experiencing muscle pain in his legs and arms.  Again, Dr. Norris noted that no definite diagnosis had ever been made for this condition.  The Veteran told Dr. Norris that he could walk three or four blocks without difficulty and did not require an assistive ambulatory device.  Further, the Veteran stated that he could do light housework, drive a car, go to the grocery store, go to church, and do stretching exercises as well as lift some light weights. 

Upon physical examination it was noted there were no issues with the Veteran's neck; the back revealed no significant abnormalities; and there was normal range of motion for all peripheral joints.  Muscular strength likewise was intact in all four extremities despite slight muscular tenderness in both arms and legs.  Dr. Norris also noted that during the Veteran's musculoskeletal examination the Veteran was able to get up and off the examining table by himself, walk around the room without difficulty, walk around on his tiptoes, and had good dexterous finger control. 

The examiner's clinical impressions were that joint stiffness was not evidenced during the examination and the musculoskeletal examination was normal, with the exception of slight generalized muscle tenderness. 

Later, in a June 2009 Primary Care Initial Evaluation, a physician's assistant, noted that while the Veteran reported that his bilateral dorsal feet and left ankle had hurt off and on since service, when he was offered x-rays of those areas, the Veteran declined advising that he simply wanted to bring it to the "[examiner's] attention just in case one day  it does start bothering him."  Following an examination, it was noted the Veteran demonstrated no limitation of motion or pain in his neck; no musculoskeletal joint pain or limitation of motion; no abnormalities, no sensory loss, and good range of motion in the joints in the extremities; and good range of motion in the back.  

As previously mentioned, in March 2016 the VA attempted to schedule the Veteran for a VA examination with respect to this claim, however the Veteran failed to respond without good cause.  See Ashley, 2 Vet. App. 307; see also 38 C.F.R. § 3.655(b).  Consequently, the Board must adjudicate this claim based on the evidence of record.  

The Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibited.  See Barr, 21 Vet. App. at 307-08 (citing Layno, 6 Vet. App. at 469); see also Jandreau, 492 F.3d at 1377.  To the extent the Veteran's lay statements relay the symptoms he exhibited, the Board finds them competent.  However, the Board finds the Veteran's lay statements not credible.  Credibility can be evaluated by showing of interest, bias, inconsistent statements, the demeanor of the witness, facial plausibility of the statement, and the consistency of the witness' statement.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  In this case, despite the Veteran's SSA disability claim alleging joint stiffness and muscle pain, when the Veteran was given an opportunity to further examine his conditions at his June 2009 evaluation, the Veteran declined advising that he simply wanted to bring it to the "[examiner's] attention just in case one day it does start bothering him."

The credibility of the Veteran's lay statements aside, 38 C.F.R. § 3.317(a)(3) requires either objective evidence perceptible to an examining physician or non-medical indicators that are capable of independent verification of the signs or symptoms of the chronic disability.  In this case, there is no such evidence of record.  

Contrary to the Veteran's subjective statements, in the July 2008 examination report, Dr. Norris noted during the examination the Veteran was able to get up and off the examining table by himself, walk around the room without difficulty, walk around on his tiptoes, and had good dexterous finder control.  Ultimately, Dr. Norris' clinical impressions were that joint stiffness was not evidenced during the examination and that musculoskeletal examination was normal, with the exception of slight generalized muscle tenderness.  Further, while the June 2009 Primary Care Initial Evaluation report noted the Veteran's report that his bilateral dorsal feet and left ankle have hurt off and on since service, a physical examination revealed that the Veteran demonstrated no limitation of motion or pain in his neck; no musculoskeletal joint pain or limitation of motion; no abnormalities, no sensory loss, and good range of motion in the joints in the extremities; and good range of motion in the back.  

As the July 2008 Internal Medicine Examination report and the June 2009 Primary Care Initial Evaluation report were completed by appropriate medical professionals who considered the Veteran's lay statements and conducted their own independent physical examination of the Veteran the Board accords these reports great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Given the above, the Board finds that service connection for disability caused by muscle stiffness, to include as due to undiagnosed illness, is not warranted.  First, there is no evidence of record showing a current diagnosis of a disability caused by muscle stiffness.   See Brammer, 3 Vet. App. at 225 (holding that in the absence of proof of a current disability, there is no valid claim).  Next, with regard to an undiagnosed illness pursuant to 38 C.F.R. § 3.317, there is no evidence of record of any objective indications of muscle stiffness in-service or to a degree of 10 percent or more within one year of separation from service. 

For the aforementioned reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a disability caused by muscle stiffness, to include as due to undiagnosed illness.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287 (2009); see also Gilbert, 1 Vet App. 49.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.

Service connection for a disability caused by muscle stiffness, to include as due to undiagnosed illness, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


